RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1168-15T1


NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

              Plaintiff-Respondent,

v.

J.C.,

              Defendant-Appellant,

and

L.C. and J.R.,

          Defendants.
_____________________________________________

IN THE MATTER OF
E.C., Ju.C., A.R., and J.R., minors.
_____________________________________________

              Submitted May 16, 2017 – Decided July 7, 2017

              Before Judges Espinosa and Grall.

              On appeal from the Superior Court of New
              Jersey, Chancery Division, Family Part,
              Hudson County, Docket No. FN-09-0360-14.
          Joseph E. Krakora, Public Defender, attorney
          for appellant (Victor E. Ramos, Assistant
          Deputy Public Defender, of counsel and on
          the briefs).

          Christopher S. Porrino, Attorney General,
          attorney for respondent (Andrea M.
          Silkowitz, Assistant Attorney General, of
          counsel; Jodie E. Van Wert, Deputy Attorney
          General, on the brief).

          Joseph E. Krakora, Public Defender, Law
          Guardian, attorney for minor E.C. (Todd
          Wilson, Designated Counsel, on the brief).

          Joseph E. Krakora, Public Defender, Law
          Guardian, attorney for minor J.C. (Catherine
          Davila, Designated Counsel, on the brief).

          Joseph E.   Krakora, Public Defender, Law
          Guardian,   attorney for minors A.R. and J.R.
          (Nancy P.   Fratz, Assistant Deputy Public
          Defender,   on the brief).

PER CURIAM

     This appeal is from an order entered on March 7, 2014,

following a fact-finding hearing on allegations of abuse or

neglect conducted pursuant to Title Nine, N.J.S.A. 9:6-8.44.

The order memorializes the judge's determination that J.C.'s

children were abused or neglected, as defined in N.J.S.A. 9:6-

8.21(c)(4)(b).1   It became appealable as of right on October 5,

2015, when the judge entered a final order granting the Division



1
  Initials are used to maintain confidentiality consistent with
Rule 1:38-3(d)(12).


                                 2                        A-1168-15T1
of Child Protection and Permanency's (Division) unopposed

request to dismiss its complaint.   See N.J.S.A. 9:6-8.70.2

    J.C. has five children, four of whom were removed from her

care on an emergency basis in November 2013 pursuant to N.J.S.A.

9:6-8.29.   At the time, J.C.'s eldest son, L.C., Jr., was

eighteen years old and confined in a Detention Center in

Massachusetts for sexual assault of his younger half-sister A.R.

J.C.'s second-eldest son, E.C., was nearly sixteen and serving a

term of probation imposed as a consequence of a delinquency

adjudication in Connecticut for sexual conduct with his

siblings.   J.C.'s only daughter, A.R., was twelve, and A.R.'s

brother, Ja.R., was nine.

    Three months after the family moved to New Jersey, the

juvenile probation department brought J.C.'s family to the

Division's attention.   E.C.'s probation had been transferred

from Connecticut to New Jersey, and the Division contacted the

family at the probation department's request.




2
  J.C.'s notice of appeal identifies the March 7, 2014 order
only. Although the parties have referred to evidence, arguments
and rulings in subsequent proceedings, we do not address them
because they were not before the judge in the fact-finding
hearing and are not properly before us now. Silviera-Francisco
v. Bd. of Educ. of the City of Elizabeth, 224 N.J. 126, 140-41
(2016).

                                3                            A-1168-15T1
    Simone Coombs was in charge of the Division's

investigation.    She and a caseworker went to J.C.'s home on

November 8, 2013.   J.C. and all of the children except E.C. were

present.   Although the father of J.C.'s three oldest sons, was

not residing with his family, he lived nearby and was present.

    Coombs and her co-worker divided the task of conducting

individual interviews at J.C.'s home.    After those interviews,

Coombs took the family to the prosecutor's office, where the

children, including E.C., were interviewed separately.

    During their separate interviews, E.C.'s siblings confirmed

that J.C. worked and E.C. supervised them from the time they

returned home after school until their mother returned from

work.   On material matters, the children's accounts were

consistent.    E.C. had a cellphone and a phone number he could

call to contact J.C. at work in an emergency.   Their uncle,

E.P., sometimes checked on them when they were home but did not

stay with them the whole time.    The boys did their homework or

played videogames, and A.R. went into the bathroom and stayed

there alone.   E.P. arrived at J.C.'s home while Coombs and her

co-worker were there, but, on the objection of J.C.'s attorney,

the judge ruled that Coombs could not discuss E.P.'s statements

in her testimony.



                                 4                          A-1168-15T1
    During A.R.'s interview, she disclosed that she had

attempted to slit her wrists three weeks earlier.     She also

reported prior hospitalizations due to her mental health.

Later, J.C. confirmed A.R.'s hospitalizations and advised that

her daughter had received counseling in Connecticut for

depression and bipolar disorder.

    During his interview, E.C. admitted sexually assaulting

A.R. and being on probation.

    During her interview, A.R. reported repeated and regular

assaults by her oldest brother, L.C., and separate one-time

incidents involving E.C. and Ju.C., during which each brother

placed his penis in her mouth.     By A.R.'s account, she told her

mother about what L.C. and E.C. had done.     J.C. confirmed that

E.C. and Ju.C. had sexually assaulted A.R.

    Importantly, E.C. admitted to being on probation and

knowing he was not to be with A.R. without supervision.    Upset

and crying, he explained that he watched his siblings because

his mother told him to do that.

    More importantly, J.C. acknowledged that the terms of

E.C.'s probation required him to be supervised when with A.R.

She explained that E.P. provided that supervision, but the

children's earlier disclosures contradicted her on that point.



                                  5                         A-1168-15T1
    Following J.C.'s interview at the prosecutor's office, she

was placed in a holding cell.   Because the Division had to care

for the children in J.C.'s absence, Coombs spoke with J.C. in

the holding cell to inquire about A.R.'s medical needs.    That is

when J.C. disclosed her daughter's prior hospitalizations and

counseling.

    Coombs provided the only testimony at the fact-finding

hearing, and her testimony was based on observations made during

the interviews she conducted and summaries of statements made by

J.C. and members of her family to Coombs and her co-worker.     The

judge ruled, quite properly, that statements made by J.C. and

E.C. were admissible as statements against interest, N.J.R.E.

803(c)(25).   She further ruled that the statements made by the

children during their interviews were admissible pursuant to

N.J.S.A. 9:6-8.46(a)(4), as "previous statements made by the

child relating to any allegations of abuse or neglect."    While

not sufficient to establish abuse or neglect without

corroboration, the children's statements were corroborated by

E.C.'s and J.C.'s statements against interest.

    The judge who presided over the fact-finding hearing

determined that the Division proved neglect pursuant to N.J.S.A.

9:6-8.21(c)(4)(b).   In pertinent part, the statute defines the

operative term "[a]bused or neglected child" to include

                                6                          A-1168-15T1
            a child less than 18 years of age . . . whose
            physical, mental, or emotional condition has
            been impaired or is in imminent danger of
            becoming impaired as the result of the failure
            of his parent . . . to exercise a minimum
            degree of care . . . in providing the child
            with proper supervision or guardianship, by
            unreasonably inflicting or allowing to be
            inflicted    harm,   or    substantial    risk
            thereof . . .

    A parent "fails to exercise [the requisite] minimum degree

of care when he or she is aware of the dangers inherent in a

situation and fails adequately to supervise the child or

recklessly creates a risk of serious injury to that child."

G.S. v. N.J. Div. of Youth & Family Servs., 157 N.J. 161, 181

(1999).    "[T]he phrase 'minimum degree of care' refers to

conduct that is grossly or wantonly negligent, but not

necessarily intentional."     N.J. Div. of Child Prot. & Perm. v.

E.D.-O., 223 N.J. 166, 179 (2015) (quoting G.S., supra, 157 N.J.

at 178).    Thus, the parental failure must be accompanied by

"knowledge that injury is likely to, or probably will, result."

Ibid.     The essential elements must be established by a

preponderance of the evidence.     Id. at 178.

    The judge found that J.C. was, by her own admissions, well

aware of E.C.'s prior conduct, A.R.'s fragile state of mind, and

the condition of E.C.'s probation designed to protect A.R.       The

judge further found that J.C. was aware of the risk of serious


                                  7                           A-1168-15T1
harm to E.C.'s well-being she created by directing him to

supervise A.R. and his other siblings in violation of a

condition of his probation.

         On appeal, J.C. raise seeks reversal on three grounds.

         I.

         THE TRIAL COURT'S FINDING OF CHILD NEGLECT
         MUST BE REVERSED BECAUSE IT IS NOT BASED ON
         SUBSTANTIAL CREDIBLE EVIDENCE IN THE RECORD
         BELOW AND BECAUSE THE COURT ERRED IN ITS
         EVALUATION OF THE UNDERLYING FACTS AND
         IMPLICATIONS TO BE DRAWN THEREFROM.

              A. DCPP'S FAILURE TO SUBMIT [E.C.'S]
              PROBATION RECORD WAS INSUFFICIENT
              TO ESTABLISH THAT [J.C.] HAD PLACED
              [A.R.] OR THE OTHER CHILDREN AT
              SUBSTANTIAL RISK OF HARM BECAUSE IN
              ITS ABSENCE IT IS NOT CLEAR WHETHER
              [E.C.] REQUIRED ADULT SUPERVISION
              IN THE PRESENCE OF [A.R.], WHETHER
              ANY OTHER RESTRICTIVE PROVISIONS
              APPLIED    OR    WHETHER    [E.C.'S]
              PROBATION    AND   ITS    CONDITIONS
              CONTINUED TO BE IN PLACE WHEN [E.C.]
              AND THE FAMILY RELOCATED TO NEW
              JERSEY.

              B. [J.C.] DID NOT FAIL TO PROVIDE
              [A.R.]   PROPER    SUPERVISION   OR
              GUARDIANSHIP THEREBY PLACING HER OR
              THE OTHER CHILDREN AT A SUBSTANTIAL
              RISK OF HARM WHERE [J.C.] EXERCISED
              A MINIMUM DEGREE OF CARE BY TAKING
              THE CAUTIONARY ACT OF OBTAINING THE
              ASSISTANCE OF [THEIR UNCLE] TO
              MONITOR THE CHILDREN FOR THE TIME
              THEY RETURNED FROM SCHOOL TO THE
              TIME WHEN [J.C.] RETURNED FROM THE
              JOB THAT INSURED THE PROVISION OF
              THE CHILDREN'S BASIC NEEDS.

                               8                            A-1168-15T1
                C. THE CHILDREN WERE NOT PLACED AT
                AN IMMINENT DANGER OF IMPAIRMENT
                WHERE, [THEIR UNCLE] AT A BARE
                MINIMUM CHECKED IN ON THEM, THE
                INCIDENT THAT RESULTED IN [E.C.'S]
                PROBATION TRANSPIRED FIVE TO SIX
                YEARS   AGO    WITHOUT   RECURRENCE,
                [A.R.'S    OTHER    BROTHERS]   WERE
                PRESENT AT HOME TO INSURE [A.R.] WAS
                NOT ALONE WITH [E.C.], AND [J.C.]
                AND THE FAMILY HAD ENGAGED IN
                SERVICES   TO    ADDRESS   THE  PAST
                INCIDENT THAT TRANSPIRED AGAINST
                [A.R.] UNBEKNOWNST TO [J.C.]

    We have considered J.C.'s arguments in light of the record

of the fact-finding hearing and the judge's decision.   We have

also considered the arguments presented by the law guardian for

Ju.C., who is the only one of J.C.'s children who supports

reversal rather affirmance of the order under review.   We

affirm, because the Division's competent evidence adequately

supports the judge's decision, Rule 2:11-3(e)(1)(A), and the

arguments presented in support of reversal have insufficient

merit to warrant any discussion beyond what the judge said in

her oral opinion of March 7, 2014, Rule 2:11-3(e)(1)(E).

    Affirmed.




                                 9                           A-1168-15T1